Citation Nr: 0521923	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor. 

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

A video conference hearing was held in May 2005, before the 
undersigned in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case. A transcript of that hearing has been associated 
with the record on appeal. During the hearing, the veteran 
submitted additional evidence including a copy of a military 
history during the Vietnam War and copies of VA psychiatric 
treatment records. He waived consideration by the RO of the 
additional evidence. As discussed in more detail below, the 
veteran also withdrew all pending issues on appeal except for 
service connection for PTSD.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

2.  The record contains credible supporting evidence of an 
in-service stressor.  

3.  Resolving reasonable doubt in the veteran's favor, his 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.  

4.  In May 2005, during a video conference hearing before the 
undersigned, and prior to the promulgation of a decision in 
the appeal, VA received notification from the veteran in 
which he withdrew his appeal for the issues of entitlement to 
service connection for a low back disorder, entitlement to a 
rating in excess of 10 percent for tinea versicolor, and 
entitlement to a compensable rating for bilateral hearing 
loss.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304 (2004); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

2.  The criteria for withdrawal by the veteran of a 
substantive appeal for entitlement to service connection for 
a low back disorder have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal by the veteran of a 
substantive appeal for entitlement to a rating in excess of 
10 percent for tinea versicolor have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

4.  The criteria for withdrawal by the veteran of a 
substantive appeal for entitlement to a compensable rating 
for bilateral hearing loss have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  In written statements and during a 
video conference hearing before the undersigned in May 2005, 
the veteran reported that he was stationed in Bien Hoa, 
Vietnam.  He reported that as a ballistic meteorologist with 
the 7th Battalion, 8th Artillery, his locations were attacked 
by the enemy.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).

A January 2002 VA examination report shows a diagnosis of 
PTSD consistent with the DSM-IV.  Consequently there is an 
acceptable diagnosis of PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran's DD-214 and personnel records confirm service in 
Vietnam.  The veteran's military occupational specialty (MOS) 
was artillery ballistic meteorologist.  Awards, medals, or 
decorations conclusively indicating combat are not indicated.  
The veteran has not specifically contended combat service 
and, based on the foregoing, the preponderance of the 
evidence is against a finding that he engaged in combat with 
the enemy.  Therefore, his stressors must be verified.  

As discussed, the veteran has indicated that while stationed 
at Bien Hoa between November 1967 and May 1968, his location 
was subjected to many mortar and rocket attacks.  Service 
personnel records show that the veteran was assigned to the 
7th Battalion, 8th Artillery from November 1967 to May 1968, 
and he served as a meteorologist plotter ("met plotter").  
A copy of a written military history provided by the 
veteran's representative during the video conference hearing 
before the undersigned, documented that Bien Hoa was attacked 
by the enemy in late January 1968.  The Board finds this 
evidence credible.
 
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in this case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128-29.
 
When viewed in the light most favorable to the veteran, and 
considering Pentecost, supra, the Board finds the information 
from the military history provided by the veteran's 
representative to be "credible supporting evidence" 
corroborating the veteran's claim of experiencing mortar 
and/or rocket attacks in January 1968.  

The veteran's claim that he was at Bien Hoa in late January 
1968 during the documented attack has not been specifically 
confirmed.  The veteran was, however, listed as a "met 
plotter" stationed with the 7th Battalion, 8th Artillery, in 
Vietnam during a period of war, and his report appears 
credible.  According to military reference materials, a "met 
plotter" was required to scout a proposed battlefield to 
forecast the weather.  This description is consistent with 
the veteran's stressor statements.  He generally recounted 
being transported by helicopter to an area to forecast the 
weather when the enemy attacked.

The third element required for service connection for PTSD is 
that there is medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  The 
post-service medical records document that the veteran has 
been diagnosed with PTSD.  Specifically, a January 2002 VA 
examiner linked the veteran's PTSD to the stressful incidents 
described above.  The Board acknowledges that the U.S. Armed 
Services Center for Unit Records Research (CURR) was unable 
to confirm the veteran's original stressor statement because 
he did not provide specific dates.  The veteran subsequently 
did provide further details concerning the January 1968 
attack at Bien Hoa.  CURR was not provided the additional 
details provided by the veteran.  

In this regard, the Board notes that unit histories were not 
searched for the entire time period that the veteran was in 
Vietnam.  

Notwithstanding, as explained above, the Board concedes that 
the veteran was likely exposed to mortar and/or rocket 
attacks during his time in Vietnam.  Further, the history 
provided by the January 2002 VA examiner is consistent with 
the veteran's military history as documented in the claims 
folder.  Thus, the Board finds that overall the foregoing 
opinion is sufficiently consistent with the evidence of 
record and satisfies the requirement of a medical nexus.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that all elements necessary for establishing 
service connection for PTSD are satisfied.  See 38 U.S.C.A. § 
5107(b) (West 2002).  In making this determination, the Board 
does not imply that all of the veteran's psychiatric symptoms 
are related to his diagnosis of PTSD based on a stressor in 
service.  Further, the Board does not judge on the extent of 
the disorder or how PTSD caused by service impacts the 
veteran at this time.  The sole issue before the Board is 
whether the veteran has PTSD and if this condition is related 
to service and this is the sole issue that the Board will 
address at this time.    




II.  Withdrawal

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 C.F.R. 
§ 19.4 (2004).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.204.

During a pre-hearing conference with the veteran and his 
representative, and as reflected in the May 2005 transcript, 
the veteran withdrew all pending issues except for service 
connection for PTSD.  The other pending issues were 
entitlement to service connection for a low back disorder, 
entitlement to a rating in excess of 10 percent for tinea 
versicolor, and entitlement to a compensable rating for 
bilateral hearing loss.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal for entitlement to service 
connection for a low back disorder, entitlement to a rating 
in excess of 10 percent for tinea versicolor, and entitlement 
to a compensable rating for bilateral hearing loss.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  There is no other issue before the 
Board at this time.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed. 

III.  Veterans Claims Assistance Act of 2000

The Board has considered whether the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Given the 
favorable action taken, however, the Board concludes that no 
further action pertinent to this appeal is required at this 
time.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

The appeal for service connection for a low back disorder is 
dismissed.

The appeal for a rating in excess of 10 percent for tinea 
versicolor is dismissed

The appeal for a compensable rating for bilateral hearing 
loss is dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


